FOX, J.
This is a companion case to Armor et al., Appellants, v. Joseph Frey, Respondent, reported at page 646 of this Report, in which the opinion was announced at the present sitting of this court. This case involves substantially the same propositions presented in Armor v. Frey. We fully presented our views upon the questions involved in the Prey case, which must be held decisive of the propositions disclosed by the record in this case.
Following the conclusions reached in the first case, it results that the judgment of the trial court should be reversed and the cause remanded, and it is so ordered.
All concur.